Citation Nr: 0027658	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-01 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
pension benefits in the calculated amount of $16,656.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to February 
1952.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cheyenne, Wyoming terminated the 
appellant's pension benefits, effective February 1, 1995, 
after learning of unreported income for the year 1995.  This 
action created an overpayment in the amount of $16,656.  The 
instant matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 determination by the 
Committee on Waivers and Compromises (Committee) at the RO, 
in which the appellant's request for a waiver of the recovery 
of the overpayment of pension benefits was denied.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO has determined that pension benefits were overpaid 
to the appellant in the amount of $16,656.

3.  At the time of her original award letter, the appellant 
was notified that her award was based upon her reported 
countable income of zero, that pension was an income-based 
program, and that she should notify VA immediately of any 
changes in income.  

4.  The appellant was at fault in the creation of the 
overpayment of pension benefits, which resulted from the 
retroactive termination of her award after she failed to 
timely report lottery winnings received in 1995.

5.  Repayment of the debt would not deprive the appellant of 
the basic necessities of life, or otherwise defeat the 
purpose of the pension benefit program.

6.  There are no other elements of the standard of equity and 
good conscience that mandate waiving recovery of overpayment.  



CONCLUSION OF LAW

Recovery of the overpayment of pension benefits, in the 
amount of $16,656, is not against the principles of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 1.963(a), 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107 in that she has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the appellant in the 
development of her claim has been satisfied.  38 U.S.C.A. §  
5107(a).

Factual Background

A review of the record reflects that the veteran died in 
October 1993.  The appellant is his surviving spouse.  

In November 1993, the appellant sought entitlement to death 
pension benefits.  In her VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Surviving Spouse or Child (Including Accrued Benefits and 
Death Compensation Where Applicable), the appellant reported 
her total income as zero.  In a December 1993 decision, the 
RO awarded the appellant pension benefits effective December 
1, 1993.  The award letter informed the appellant that the 
amount of her pension award was based upon total "family" 
income and that any changes in income or dependency should be 
reported immediately, including receipt of Social Security 
benefits.  The letter also informed the appellant that the 
failure to advise the RO of additional income could create an 
overpayment requiring repayment.

In a January 1997 letter to the appellant, the RO reminded 
the appellant that changes in income or dependency should be 
reported immediately, including receipt of Social Security 
benefits.  The letter also informed the appellant that the 
failure to advise the RO of additional income could create an 
overpayment requiring repayment.  

In a December 1997 letter to the appellant, the RO proposed 
to reduce the amount of the appellant's pension payments 
because the appellant's earned and unearned income for the 
year 1995 exceeded the amount reported to VA.  

In December 1997, the appellant submitted copies of her 1996 
income tax form and wage and tax statement.

In a January 1998 letter to the appellant, the RO informed 
the appellant that her pension benefits had been reduced to 
zero, effective February 1, 1995, resulting in the 
overpayment of benefits to her.  In February 1998, the 
appellant was notified of an overpayment in the amount of 
$16,656.

A Financial Status Report (FSR) submitted by the appellant in 
March 1998 showed a net monthly income of $1188 and total 
monthly expenses of $827.58.  Total monthly expenses included 
a $429.50 rent or mortgage payment, $218.08 in utilities and 
other living expenses, and four payments on installment 
contracts or other debts in the amount of $180.  Under 
assets, the appellant reported $300 in a checking account and 
$500 in a savings account.  She also reported a 1989 Ford 
Taurus and $72,000 in owned real estate.  The appellant 
reported three installment debts with monthly payments of 
$429.50 to a finance company, $50 to "Chase" and $50 to 
"Associates Gold MasterCard."  The unpaid balance of those 
debts was noted as $33,417.68; $3,000; and $2,903, 
respectively.  

In a May 1998 decision, the Committee determined that the 
appellant was at fault in creation of the debt by failing to 
keep VA apprised of her change in income and that she was 
unjustly enriched by accepting benefits she was not entitled 
to receive.  It was noted that a FSR showed a positive 
balance of $360 per month and did not reflect any assets 
relating to her lottery winnings.  The Committee concluded 
that hardship was not shown.  Based on fault, unjust 
enrichment, and no hardship shown, a waiver of recovery of 
overpayment was denied.  

A FSR dated in September 1998 reflects a total monthly income 
of $704 and total monthly expenses of $818.63, including a 
rent or mortgage payment, utilities, car insurance, home 
insurance, and two monthly payments on installment contracts 
and other debts.  The appellant reported a sole asset of a 
1989 Ford vehicle.  Installment contracts and other debts 
were noted as a $429.50 monthly payment to a finance company, 
a $105 monthly payment to "Associates" and a $20 monthly 
payment to "Chase."  The unpaid balances of these debts 
were noted as $32,716.96; $5,220.85; and $808.91, 
respectively.  The date of the finance company debt was noted 
as 1996.  

In December 1998, the RO reinstated the appellant's 
entitlement to pension benefits, effective February 1, 1996.  
The appellant was also informed that payments would be 
discontinued effective May 1, 1997, as countable annual 
income exceeded maximum annual income at that time.  

An Improved Pension Eligibility Verification Report (EVR) 
dated in December 1998 reflects the appellant reported that 
she had not been employed during the past 
12 months and received no wages.  She also reported a total 
income of zero dollars.  

At her September 1998 RO hearing, the appellant testified 
that on March 29, 1995, she received lottery ticket winnings 
valued at $100,000.  She testified that after taxes, she 
received $67,000.  The appellant testified that she used the 
money to pay bills her deceased husband had acquired, some 
personal bills, doctor bills, insurance, home insurance, a 
repairman, and home repairs.  (Transcript, page 2).  She also 
testified that she used approximately $50,000 to pay personal 
bills and expenses related to operation of the bar.  She 
stated that prior to winning the lottery money, she was 
paying on personal bills but not on the bills acquired by her 
deceased husband related to the bar business.  (Transcript, 
page 3).  The appellant testified that she closed the bar 
down in August 1996.  (Transcript, page 5).  She also stated 
that she received a tax refund from the state of Nebraska the 
year she won the lottery money.  (Transcript, page 7).  The 
appellant testified that she had used the last of the lottery 
money from her savings account that month.  She also 
testified that she did own a home.  (Transcript, page 9).  

Analysis

It is the responsibility of the pension recipient to notify 
VA of all circumstances that will affect the entitlement to 
receive the rate of the benefit being paid, and such notice 
must be provided when the recipient acquires knowledge that 
his or her income has changed.  See 38 C.F.R. §§ 3.277, 
3.660(a)(1) (1999).

The recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against the principles of equity and 
good conscience.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

	2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for with the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on 
VA benefits results in relinquishment of a valuable 
right or incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

A review of the record reflects the appellant was clearly at 
fault in the creation of the debt.  In a December 1993 letter 
to the appellant, the RO informed her of an award of pension 
benefits.  The letter also notified her that the rate of her 
pension depended on total "family" income and payments 
would be adjusted when her income changed.  It was noted that 
she must notify the RO immediately of any additional income 
other than that already reported or changes in income, and 
failure to notify VA of such changes could create an 
overpayment that would have to be repaid.  

The RO again notified the appellant in January 1997 of the 
necessity of reporting changes in income and the possibility 
of an overpayment requiring repayment if such changes were 
not reported to VA.  At no time did the appellant inform VA 
of her receipt of $100,000 in lottery winnings during 1995, 
nor has the appellant disputed receiving lottery winnings, 
although she did testify that the amount received after taxes 
was $67,000.  

The appellant's award of pension benefits was based on her 
report of zero countable annual income.  If the appellant had 
provided timely financial information to VA for the period in 
question, she would not have received an award of pension for 
the year 1995.  When the RO discovered the appellant received 
unreported earned income as well as unreported unearned 
income, it took appropriate action to immediately terminate 
the award.  Thus, the fault in the creation of the debt rests 
with the appellant.  

Consideration must be given to whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  In a FSR dated in March 1998, the 
appellant reported monthly expenses of $827.58 and monthly 
income of $1188, resulting in a positive balance of 
approximately $360.  At that time the appellant also reported 
assets of $800 in cash, a 1989 Ford Taurus, and $72,000 in 
real estate.  She reported three installment contracts of 
$33,417.68 to a finance company, $3000 to "Chase" and 
$2,903 to "Associates Gold MasterCard."  However, in a FSR 
dated in September 1998, the appellant reported monthly 
expenses of $818.63 and monthly income of $704, resulting in 
a negative balance of approximately $114.  At that time she 
reported only one asset of a 1989 Ford motor vehicle.  Three 
monthly installment contracts of $32,716.96 to a finance 
company; $5,220.85 to "Associates"; and $808.91 to "Chase" 
were reported.  A December 1998 pension EVR reflects the 
appellant reported receiving zero total income.  Finally, at 
her RO hearing the appellant testified that she spent 
approximately $50,000 of the lottery winnings on personal and 
business bills.  She also reported that she had used the last 
of lottery money in her savings account that month, September 
1998.  

In light of the variations in her FSRs, EVR, and hearing 
testimony, is difficult to get a clear picture of the 
appellant's current financial status.  At her RO hearing, the 
appellant testified that she did own a home, which is 
consistent with the March 1998 FSR showing an asset of 
$72,000 in real estate owned.  Additionally, in her September 
1998 FSR, the appellant noted house insurance as a monthly 
payment, although no real estate was noted as an asset.  The 
Board also notes that pension payments were reinstated by the 
RO in December 1998, effective February 1, 1996, and 
discontinued effective May 1, 1997, because countable annual 
income of $8280 exceeded maximum annual income of $5688 as of 
that date.  All or a portion of the benefits awarded were 
withheld in light of the debt owed to VA.

It appears that if a portion of her monthly income were to be 
utilized to repay the total VA indebtedness, such arrangement 
would cause some financial strain for the appellant.  
However, the Board is unable to conclude that with prudent 
budgeting, the collection of the overpayment would deprive 
her of food, shelter, or other basic necessities.  It is 
apparent that the appellant has been able to make payments on 
her monthly obligations and other debts.  The record reflects 
that her debt to "Chase" was reduced from $3000 in March 
1998 to $808 in September 1998.  The appellant is expected to 
accord a debt to VA the same regard given to any other debt.  
Finally, the appellant has reported an asset of $72,000 in 
owned real estate.  Thus, the Board cannot conclude that 
recovery of the overpayment would cause the appellant 
additional undue hardship.  

The Board notes that the failure of the Government to insist 
upon its right to repayment of this debt would result in the 
appellant's unjust enrichment at the expense of the 
Government, and that the appellant in this case did not, 
according to the available record, change her position to her 
detriment as a result of the award of death pension benefits.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  This is particularly so since the 
appellant continued to accept VA pension benefits at a time 
when she had higher income than reported to VA.  The Board 
finds, therefore, that under the principles of equity and 
good conscience, taking into consideration all of the 
specifically enumerated elements of 38 C.F.R. § 1.965(a), it 
would not be unfair to recover the overpayment indebtedness 
in the amount of $16,656.  The end result would not be unduly 
favorable or adverse to either the Government or the 
appellant.  The evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b).  Accordingly, the prior decision of 
the Committee is affirmed and the appellant's request for a 
waiver is denied.  



ORDER

A waiver of recovery of the overpayment of pension benefits 
in the amount of $16,656 is denied.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

